Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay Stelacone on 5/11/22.
	Application is changed as follows:

Claim 19, last line, change
"area of the containment structure having through openings alternated by ribs.” to
– area of the containment structure having through openings alternated by ribs,
wherein the upper edge of the container comprises a first segment transversal to the top portion of the containment structure and the lateral wall of the container comprises a second segment transversal to the top portion of the containment structure, said segments being consecutive to each other, the first segment being placed above the top portion of the containment structure, the second segment being placed below the top portion of the containment structure oppositely to the first segment in order to define a stable interference fit between the container and the containment structure, in a cross-section according to a vertical plane in normal conditions of use of the baking pan, the first segment and the second segment define a “U” pattern inside which there is housed and held the top portion of the containment structure, an upper segment of each rib is crushed towards the top portion. –.

Claim 38, last line, change
"pattern inside which the top portion of the containment structure is housed and retained.” to
– pattern inside which the top portion of the containment structure is housed and retained, an upper segment of each rib is crushed towards the top portion. –.

Cancel claim 25.
Allowable Subject Matter
Claims 19-24 and 26-38 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to NOVACART SPA (JP 2007197090, already of record) and HIRANO SHIKI KK OJI PAPER CO (JP 2012116540, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the container comprises a first segment and a second segment which are consecutive and transversal to the top portion of the containment structure, the first segment being placed above the top portion of the containment structure, the second segment being placed below the top portion of the containment structure oppositely to the first segment for defining a stable interference fit between the container and the containment structure, the first segment and the second segment defining a U-shaped
pattern inside which the top portion of the containment structure is housed and retained, an upper segment of each rib is crushed towards the top portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743